Citation Nr: 0934161	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  02-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating for compensation purposes due 
to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to June 1984 
and from April 1985 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to TDIU.  

In July 2006, the Veteran testified at a personal hearing 
over which a former Veterans Law Judge presided at the RO, a 
transcript of which has been associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).  In July 2006, the Veteran testified at a 
personal hearing over which Veterans Law Judge Jonathan E. 
Day presided at the RO.  

In August 2009, the Veteran was contacted by the Board, 
informed that Judge Day was no longer employed by the Board, 
and asked whether he would like to appear at a hearing before 
another Veterans Law Judge of the Board at his local RO.  In 
September 2009, the Board received the Veteran's reply 
stating that he did want to appear at a video conference 
hearing before a Veterans Law Judge of the Board at the local 
RO.  Since the RO is responsible for scheduling hearings 
before the Board, a remand to the RO is necessary.  



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-
conference hearing before a Member of the 
Board at the RO in Atlanta, Georgia.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




